DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6-9, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jinnai (JP 2017134640A, which is of record in the applicant’s information disclosure statement).
Re claim 1:
See in particular figures 1-4 of Jinnai, which clearly show a medium stacking device very much like the applicant’s claimed invention. 
There is a body 21 that would be attached to a rotation shaft.
A series of holes 211 are spaced apart from each other in a rotation direction of the shaft.
There is a plurality of vanes 22.
Each vane has a vane pin 221 that is rotatably installed in a corresponding rotation hole with a vane piece 222 coupled to the vane pin.
Functionally, the device of Jinnai has the same use as the medium stacking device of the instant claims.

Re claim 2:
A support plate 21 (see for example figure 4) has a central hole through which runs shaft 111. There are a plurality of stopper bump portions 23 circumferentially spaced apart on the support plate. There is a space for the vanes 22 to move within an angular range (compare unfolded and closed configurations in the various figures.

Re claim 4: The claimed vane pin structure appears conventional and ordinary and not sufficiently different from what Jinnai shows to constitute a patentable difference.

Re claim 6: The figures in Jinnai clearly show both the claimed folded configuration and the claimed unfolded configuration.

Re claim 7: See discussion re claim 1 above, and figures 1-4 of Jinnai.

Re claim 8: The claimed stoppers are seen as reference 23 in the figures of Jinnai.

Re claim 9: The claimed vane pin structure appears conventional and ordinary and not sufficiently different from what Jinnai shows to constitute a patentable difference.

Re claims 12-15 and 18: See discussions above.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jinnai as applied to claim 1 above, in view of Takemura (JPH 04075957, of record in the applicant’s Information Diclosure Statement). 
Lacking in Jinnai is a teaching that the support plate is in two semicircular pieces.
Takemura teaches (see figures, especially figure 1) that a support plate holding vanes in a sheet handling device is assembled by fitting two semicircular pieces together.
In view of the teachings of Takemura, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the support plate via two semicircular pieces that fit together in order to simplify manufacturing by using simpler pieces that fit together to make more intricate parts.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or fairly suggest the medium stacking sheet of claim 2, wherein the vane piece includes: a vane portion; a coupling portion provided at one end of the vane portion to be coupled to the vane pin; a stopper portion protruded from the coupling portion, the stopper portion being located in each of the stopper groove portions of the body to limit rotation of the vane piece; and a protruding portion formed to protrude from the other end of the vane portion in a direction perpendicular to an extension direction of the vane portion.
The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.

Claims 10, 11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or fairly suggest the medium stacking sheet of claim 9, wherein each of the locking pieces includes: a first locking portion having a semi-circular shape, wherein the first locking portion is supported by a corresponding stopper when the vane piece is unfolded; a second locking portion having a semi-circular shape, wherein the second locking portion is disposed opposite to the first locking portion and has a smaller diameter than the first locking portion to avoid interference with the corresponding stopper; and an elastic groove portion provided in a groove shape between the first locking portion and the second locking portion.
A very specific shape for the locking pieces of the vane pin is recited that is not present in the prior art.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876